In a proceeding to establish the right to inheritance of real property, the appeal is from a decree of the Surrogate’s Court, Queens County, which, inter alia, granted respondent’s motion for judgment, granted letters of administration to respondent, and dismissed the *994petition to establish appellant’s right of inheritance as the intestate’s widow. Decree unanimously affirmed, with costs to respondent, payable by appellant personally. There is no proof in the record that appellant and the intestate were ever validly married. We have not considered the facts or statements contained in appellant’s brief purporting to show that she and the intestate entered into a common-law marriage outside the State of New York, because such facts or statements are not in the record before us. Present — Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.